DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Booth et al. (U.S. patent pub. 2021/0012571 A1 will be further referred to as Booth).
Regarding claim 1: Booth discloses a portable electronic system (abstract, fig. 1, and paragraph 0025,  i.e. a head mounted device (i.e. read as a portable 
a sensor configured to capture information about a physical world system (abstract, fig. 1, and paragraph 0025,  i.e. a head mounted device with outward facing cameras(i.e. sensors);
a processor configured to execute computer executable instructions to compute a three- dimensional (3D) representation of a portion of the physical world based at least in part on the captured information about the physical world (fig. 1 and paragraphs 0025-0029), wherein the computer executable instructions comprise instructions for:
extracting a plurality of plane segments from the sensor-captured information (abstract, figs. 4 and 8, paragraphs 0035-0042, using 2D polylines (i.e. 2D polylines can be read as plane segments) in the environment the surface planes of the walls, floor, painting, box, etc. are determined. The polylines are used to calculate/infer the edges, vertices, corners, etc. in the environment.);
identifying a plurality of surface planes based at least in part on the plurality of plane segments (abstract, figs. 4 and 8, paragraphs 0035-0042, the planes of the walls, floor and objects are determined. These are read as surface planes.); and
inferring a plurality of corner points of the portion of the physical world based at least in part on the plurality of surface planes (abstract, figs. 4 and 8, paragraphs 0035-0042, the polylines are used to calculate/infer the edges, vertices, corners, etc. in the environment.).

Regarding claim 3: The portable electronic system of claim 1, wherein the plurality of surface planes are identified at least partially based on input from a user wearing at least a portion of the portable electronic system (abstract, figs. 4 and 8, paragraphs 0035-0042, the images obtained by the HMD are processed and analyzed and the surface planes, corners, lines, edges are determined.).
Regarding claim 4: The portable electronic system of claim 1, comprising:
a transceiver configured for communication over a computer network with a device providing remote memory (figs. 1 and 9, and paragraph 054).
Regarding claim 5: The portable electronic system of claim 1, wherein the processor implements a service configured to provide the 3D representation of the portion of the physical world to an application (fig. 8, the 3D representation is determined by a simulation application.).
Regarding claim 6: The portable electronic system of claim 5, wherein the service preserves the corner points in a local memory or transfers the corner points to a cloud memory as the three-dimensional (3D) representation of the portion of the physical world (fig. 9 and paragraphs 0054-0056).
Regarding claim 11: Booth discloses at least one non-transitory computer-readable medium encoded with a plurality of computer-executable instructions 
capturing information about a portion of the physical world that is within a field-of-view (FOV) of a user (see claim 1, the cameras on the HMD have a specific FOVs);
extracting a plurality of plane segments from the captured information (see claim 1);
identifying a plurality of surface planes from the plurality of plane segments (see claim 1); and
computing a plurality of corner points representing the portion of the physical world based on intersections of surface planes of the plurality of identified surface planes (abstract, figs. 4 and 8, paragraphs 0035-0042. The corners, vertices, surface planes of the objects and environment are determined, the 3d shape of the objects of the objects is determined by the intersecting of lines and planes.).  
Regarding claim 12: The method of claim 11, comprising:
computing whether first plurality of corner points form a closure planes (abstract, figs. 4 and 8, paragraphs 0035-0042. The corners, vertices, surface planes of the objects and environment are determined, the 3d shape of the objects of the objects is determined by the intersecting of lines and planes/closure of lines and planes.).

Regarding claim 18: Booth discloses a method of operating a cross reality system to reconstruct an environment, the cross reality system comprising a processor configured to process image information in communication with a sensor worn by a user that generates depth information (Booth: paragraphs 0028 and 0029) for respective regions in a field of view of the sensor (see claims 1 and 11), the method comprising:
extracting a plurality of plane segments from the depth information (see claim 1);
displaying the extracted plane segments to the user (fig. 1, paragraph 0040, and see claim 1);
receiving user input indicating a plurality of surface planes, each representing a surface bounding the environment (see claim1, the user gazes at a certain place in the environment and the analysis is performed for the region being viewed for corners, lines, planes, objects, etc. This is read as user input.); and

Regarding claim 19: The method of claim 18, further comprising: determining whether the plurality of corner points form a closure (see claim 12 and/or 13).
Regarding claim 20: The method of claim 19, further comprising: storing the corner points when it is determined that the closure is formed (see claim 12 and/or 13 and fig. 9).

Allowable Subject Matter
3.		Claims 7-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
March 12, 2022